Citation Nr: 0115033	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  98-19 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
bipolar disorder and, if so, whether the claim should be 
granted.

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or due to being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in November 
1997 and July 1998 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT

1.  In rating decision of June 1968, the RO denied service 
connection for depressive reaction; the claim was again 
denied in rating decision of July 1980.

2.  In rating decision of July 1987, the RO continued to deny 
the claim for service connection for an acquired psychiatric 
disorder, diagnosed as bipolar disorder; in rating decisions 
of May 1988 and July 1989, the RO found that no new and 
material evidence had been submitted to reopen the claim.

3.  Evidence submitted since the July 1989 rating decision is 
new, bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered to fairly decide the merits of the claim.

4.  The veteran was treated during service for psychiatric 
problems which clearly and unmistakably existed prior to 
service and did not worsen during active military duty.

5.  The veteran is not confined to his home; however, the 
evidence indicates that he needs some regular daily care and 
resides in a Board and Care Home.

6.  The issue regarding service connection for an acquired 
psychiatric disorder, diagnosed as bipolar disorder, does not 
present a question of medical complexity or controversy to 
warrant referral for another IME opinion; the evidence of 
record includes an IME opinion, as well as a VHA opinion.


CONCLUSIONS OF LAW

1.  Evidence received since the July 1989 rating decision is 
new and material; the claim for service connection for an 
acquired psychiatric disorder, diagnosed as bipolar disorder, 
is reopened.  38 U.S.C.A. §§  5108, 7104 (West 1991); 38 
C.F.R. §§ 3.104, 3.156(a) (2000).

2.  An acquired psychiatric disorder, diagnosed as bipolar 
disorder, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2000).

3.  The need for a special monthly pension based on 
housebound status has not been established; the need for a 
special monthly pension based on regular aid and attendance 
has been established.  38 U.S.C.A. §§ 1502, 1521 (West 1991); 
38 C.F.R. §§ 3.351, 3.352 (2000) 

4.  The criteria for referral for another IME opinion have 
not been met.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 
20.901 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran basically contends that his psychiatric disorder, 
although it existed prior to service, was aggravated during 
service.  It is further contended that he is entitled to aid 
and attendance or housebound benefits for nonservice-
connected purposes due to the severity of his disabilities 
and the fact that he lives in a Board and Care Home.

Before the Board addresses the merits of the veteran's claim, 
it notes that there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Regardless of the change in the law brought about by the 
VCAA, a remand in this case is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  The veteran has received adequate notice 
through letters, Statements of the Case, and Supplemental 
Statements of the Case of the evidence necessary to reopen 
his claim for service connection for a psychiatric disorder 
and the type of evidence needed to support a grant of that 
claim.  Furthermore, there does not appear to be any 
additionally identified evidence necessary for an equitable 
disposition of the issues on appeal which the RO has not 
obtained.  Accordingly, the Board finds that it would not be 
prejudicial to the veteran for the Board to issue a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board further notes that, in the interest of due process, 
in January 2001, the Board requested a VA medical opinion, 
pursuant to 38 U.S.C.A. § 7109 and as set forth in a 
designated Veterans Health Administration (VHA) Directive, in 
response to the veteran's claim of entitlement to service 
connection for a psychiatric disorder diagnosed as bipolar 
disorder.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. 
§ 20.901 (2000); see generally Wray v. Brown, 7 Vet. App. 
488, 493 (1995).  Later in January 2001, the Board received 
the medical opinion.  In March 2001, the Board sent the 
veteran's representative a copy of the medical opinion and 
the veteran and his representative were given an opportunity 
to present additional argument.  In May 2001, the Board 
received additional argument from the representative.

I.  Service Connection for Psychiatric Disorder Diagnosed as 
Bipolar Disorder

The claim for service connection for a psychiatric disorder 
has been denied in prior, final rating decisions.  Thus, the 
initial question is whether new and material evidence has 
been submitted to reopen the claim for service connection for 
a psychiatric disorder, diagnosed as bipolar disorder.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Service connection for a psychiatric disorder, diagnosed as 
depressive reaction, was denied in rating decision of June 
1968.  It continued to be denied in rating decision of July 
1980.  In rating decisions of July 1987, May 1988, and July 
1989, the claim for service connection for a psychiatric 
disorder continued to be denied on the basis that no new and 
material evidence had been submitted to reopen the claim  The 
veteran was provided notice of these decisions and did not 
appeal.  Accordingly, they became final.

The evidence added to the record since the July 1989 rating 
decision, includes additional VA medical records, VA 
examinations, and the requested VHA medical opinion, dated in 
January 2001.  The Board finds that this medical evidence is 
new and material.  The additional evidence is new because it 
was not in existence at the time of prior rating decisions.  
Further, the additional evidence is material as it bears 
directly and substantially on the issue under consideration 
of service connection for an acquired psychiatric disorder.  
The evidence is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim is 
reopened.

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Certain chronic disabilities, including psychoses, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2000).

Under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), a veteran 
is entitled to service connection for a disease that was 
present in service unless the disease was noted in an 
examination report at the time of entrance into service, or 
unless clear and unmistakable evidence shows that the veteran 
contracted the disease prior to service and that the disease 
was not aggravated by service. The Federal Circuit states 
that 38 U.S.C. § 1111 says nothing about the kind of evidence 
that can be used to rebut the presumption of soundness.  All 
that the statute requires is that the evidence, whatever it 
may be, must lead, clearly and unmistakably, to the 
conclusion that the injury or disease existed before the 
veteran entered the service. Harris v. West, No. 99-7057 
(Fed. Cir. Feb. 17, 2000).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (2000).

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The veteran's service medical records, lay statements from 
family members, history provided by the veteran, the 
physician's independent medical opinion in March 1999, and 
the VHA opinion in January 2001, indicate that the veteran's 
psychiatric disorder, diagnosed as bipolar disorder, existed 
prior to service and the manifestations of this disorder date 
back to 1937.  Accordingly, a psychiatric disorder was not 
incurred in service.  Therefore, the matter concerns whether 
the veteran's pre-existing psychiatric disorder was 
aggravated in service.

The Board finds that the evidence demonstrates that the 
veteran's psychiatric disorder was not aggravated in service.  
The physician who provided the VHA opinion in January 2001 
opined that the veteran's current psychiatric disorder is 
bipolar I disorder and that the initial manifestations of 
this disorder developed before his military service.  He 
further noted that the veteran's bipolar disorder did not 
increase in severity during or as a result of military 
service.  In support of this opinion, he noted that the 
evidence shows that the attack or behavior in service was 
similar to and no worse or more severe than episodes 
experienced prior to service.  In addition, the service 
medical records demonstrate that the veteran had an incident 
from June to July 1944 and then no further episodes, with 
apparently baseline functioning, in the remainder of his 
service which ended in March 1946.  Thereafter, the evidence 
shows that he did not require psychiatric treatment until 
June 1960, approximately 14 years after his active military 
service.

The independent medical opinion, dated in March 1999 with a 
supplemental report dated in April 1999, also indicates that 
there was no aggravation of the veteran's psychiatric 
disorder during service.  The physician noted that the 
severity of the veteran's psychiatric disorder prior to 
service was severe because the veteran had been medicated and 
hospitalized.  The condition continued to be severe at the 
time the veteran was separated from service because he 
continued to have hospitalizations thereafter.  This opinion 
indicates that the veteran's psychiatric disorder was just as 
severe during and after service as it had been prior to 
service and, thus, did not increase in severity during 
service.

The evidence clearly shows that the veteran's psychiatric 
disorder, diagnosed as bipolar disorder, was manifested prior 
to service.  Accordingly, it was not incurred in service.  In 
addition, the evidence shows that, although the current 
psychiatric disorder is related to the episodes he 
experienced during service, the condition was no worse in 
service than prior to service.  Therefore, aggravation during 
service of the pre-existing psychiatric disorder has not been 
shown.  Based on these findings, the evidence does not 
support entitlement to service connection for a psychiatric 
disorder, diagnosed as bipolar disorder.

The Board notes that in the May 2001 Appellant's Brief, the 
veteran's representative requested an independent medical 
expert (IME) opinion due to the medical complexity of the 
issue of entitlement to service connection for bipolar 
disorder.  However, the RO obtained an IME opinion in March 
1999.  Moreover, the Board obtained a VHA medical opinion in 
this regard in January 2001.  Accordingly, the Board finds 
that another IME opinion is not necessary for an equitable 
disposition of this issue.




II.  Special Monthly Pension based on Need for Regular Aid 
and Attendance or Housebound Status

The VA shall pay pension to "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful misconduct 
. . . ."  38 U.S.C. § 1521(a).  Section 1521 further provides 
for an increased rate of pension, in the form of a special 
monthly pension (SMP), when an otherwise eligible veteran is 
in need of regular aid and attendance [38 U.S.C.A. § 
1521(d)], or has a disability rated as permanent and total 
and (1) has an additional disability or disabilities ratable 
at 60 percent, or (2) is permanently housebound [38 U.S.C. 
§ 1521(e)].  See also 38 C.F.R. § 3.351(b), (c), and (d).

A veteran is in need of regular aid and attendance if he or 
she is blind or nearly blind; or is a patient in a nursing 
home because of mental or physical incapacity; or establishes 
a need for aid and attendance on a factual basis according to 
specified criteria.  38 C.F.R. § 3.352(c).

The following will be accorded consideration in determining 
the factual need for regular aid and attendance:  inability 
of claimant to dress or undress herself, or to keep herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352.

"Bedridden" is a proper basis for the determination.  
"Bedridden" is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that a claimant has voluntarily taken to bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
Id.

The evidence does not show that the veteran is housebound.  
The veteran has not alleged this and the most recent medical 
examination, the April 1998 VA examination for aid and 
attendance, shows that the veteran, although needing the 
assistance of a walker and walking with a slow, shuffle-like 
walk, could walk one to two blocks, board a vehicle, and get 
himself to medical appointments and his bank.  He arrived at 
the examination by himself, having been driven in a van from 
the Board and Care Home where he was residing.  The examiner 
noted that the veteran was not bedridden at that time.

However, the Board finds that the evidence indicates that the 
veteran is in need of regular aid and assistance.  At the 
April 1998 VA examination, the examiner noted that the 
veteran needed a walker for stabilization, he could feed 
himself, fasten his own clothing and bathe.  It was noted, 
however, that his ability to take care of himself was limited 
and that he lived at a VA Board and Care Home.  The examiner 
noted that the veteran could do "some toiletry," which 
indicates that he could not do all.  It was further noted 
that he was unable to bend forward more than eight to ten 
degrees possibly because of falling over from loss of 
balance.  This indicates that, although the veteran may be 
able to fasten his own clothing, it would be difficult to 
completely dress himself.  The evidence is not clear as to 
whether the veteran could cook and clean for himself.  
However, the fact that he is residing in a Board and Care 
Home indicates that he needs some regular assistance in his 
daily living activities.  He does not reside in a nursing 
home which indicates that he does not yet need skilled 
nursing care.  See 38 C.F.R. §§ 3.1(z), 51.2 (2000).  
However, the Board finds that the evidence indicates that he 
is "so nearly helpless as to require the regular aid and 
attendance of another person."  38 C.F.R. § 3.351(b).  
Accordingly, the Board finds that the evidence supports a 
grant of special monthly pension based on the need for 
regular aid and attendance. The benefit of the doubt is 
resolved in the veteran's favor. 38 U.S.C.A. § 5107. 


ORDER

The claim for service connection for an acquired psychiatric 
disorder, diagnosed as bipolar disorder, is reopened and 
service connection is denied.

Entitlement to special monthly pension based on the need for 
aid and attendance is granted.





		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

